Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Application ATA 325/2016 filed on 7/11/16.  It is noted that Applicant has filed a certified copy of the application.

PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) for an interview prior to filing a response to the instant office action to discuss claim amendments or clarifications to place application in a condition for allowance.  Possible considerations would be to incorporate some or all the subject matter for the claims deemed allowable in the instant office action.  Furthermore, adding a limitation directed towards position measuring that detects positions of an object or camera relative to a track in a contact-free manner is disclosed in FARRITOR (Pub. No:  US 2014-0152814), and would not further allowance if proposed in a potential amendment.  
  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointingout and distinctly claiming the subject matter which the inventor or a joint inventor regards as theinvention.

Claim 18 is/are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 18 recites ‘both of said measuring objects’ whereby Claim 16 recites only ‘a measuring object’.  Claim 18 will be constructed to recite two separate measuring objects that each separately shadow light.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over FARRITOR (Pub. No:  US 2014-0152814) in view of HILLEBRAND et al. (US Pub. No.: 2017-0131085). 

As per Claim 16 FARRITOR discloses A system for surveying a track, the system comprising (Figs. 1-4 [Abstract]): 
two outer measuring devices relative to a direction of the track (Figs. 1-4 camera and laser used for measuring - light needed - outer to track in a direction to measure track [0012] camera, laser [0031] [0036]); each of said measuring devices occupying a specific position relative to the track for detecting geometric track parameters (Figs. 1-4 shape geometric parameters [0010-0012] places equipment in desired/required position of measuring device plane [0033] to enable the surveying and detecting [0031-0032] [0036] [0045]); one of said two outer measuring devices including a camera with a recording area (Figs. 1-5 camera to measure track and the recording area FOV or area of interest [0012] [0031]); another of said two outer measuring devices having a measuring object disposed in said recording area (Figs. 1-5 laser device has measuring object line beams 40A-B that are for the FOV of the camera recording area [0031-0033] [0036] [0038]); and an evaluation device connected to said camera (Figs. 1-5 evaluation unit for evaluation [Abstract] [0010-0012])
FARRITOR does not disclose but HILLEBRAND discloses two outer measuring devices disposed outwardly relative to a longitudinal direction (Figs. 1-3 – in at least Fig. 2 are two devices cameras 111, 112 at the outer ends in direction of 3D measurement device 100 [0044-0045]); a central measuring device disposed between said two outer measuring devices (Figs. 1-3 – in at least Fig. 2 central measuring device camera 113 between 111 and 112 of 3D measurement device 100 [0044-0046]); said central measuring device having a measuring object disposed in said recording area (Figs. 1-3 – in at least Fig. 2 central measuring device camera 113 has measuring object at least one of the 115 light sources [0044-0046]); evaluation for pattern recognition (Figs. 1-3, 12-14 recognition of diffraction pattern [0032] [0054] [0092])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include two outer measuring devices disposed outwardly relative to a longitudinal direction; a central measuring device disposed between said two outer measuring devices; said central measuring device having a measuring object disposed in said recording area; evaluation for pattern recognition as taught by HILLEBRAND into the system of FARRITOR and because of the benefit taught by HILLEBRAND to disclose quality and efficient method for optically measuring multi-dimensional coordinates and controlling the measuring device to include a more precise application of measurement components, lighting elements and image capturing devices whereby FARRITOR is directed towards optically measuring coordinates, positions, distances and shapes in a critical environment of rail road track inspection and would benefit from the advanced ability for more efficient and accurate measurements. 

As per Claim 19 FARRITOR discloses The system according to claim 16, which further comprises 
FARRITOR does not disclose but HILLEBRAND discloses a further measuring object disposed in said recording area (19) of said camera (Figs. 1-3 – in at least Fig. 2 camera 113 has measuring objects 115 light sources – an additional as a further object - in the FOV of the particular camera [0044-0046]) (The motivation that applied in Claim 16 applies equally to Claim 19).

As per Claim 20 FARRITOR discloses The system according to claim 16, wherein
FARRITOR does not disclose but HILLEBRAND discloses at least one of said measuring objects includes luminescent elements (Figs. 1-3 – in at least Fig. 2 camera 113 has measuring objects 115 light sources – an additional as a further object lighting element [0044-0046]) (The motivation that applied in Claim 16 applies equally to Claim 20)
As per Claim 21 FARRITOR discloses The system according to claim 16, wherein 
FARRITOR does not disclose but HILLEBRAND discloses at least one of said measuring devices has a mount (Figs. 1-3 camera mount that can rotate pivot the camera in the mount as the moveable means for the camera [0044] [0090]), and at least one of said measuring objects (either or) or said camera is at least one of displaceable or pivotable in said mount of said measuring device associated with said measuring object or camera (Figs. 1-3 camera mount that can rotate pivot the camera in the mount as the moveable means for the camera [0044-0046] [0090]) (The motivation that applied in Claim 16 applies equally to Claim 21).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over FARRITOR (Pub. No:  US 2014-0152814) in view of HILLEBRAND et al. (US Pub. No.: 2017-0131085), as applied in Claims 16, 19-21, and further in view of TAMURA et al. (US Pub. No.: 2016-0161553). 

As per Claim 17 FARRITOR discloses The system according to claim 16, wherein 
said measuring object of said other outer measuring device is a light source (Figs. 1-5 laser device has measuring object line beams 40A-B that are for the FOV of the camera recording area [0031-0033] [0036] [0038]), 
FARRITOR does not disclose but HILLEBRAND discloses said measuring object of said central measuring device (Figs. 1-3 – in at least Fig. 2 central measuring device camera 113 between 111 and 112 of 3D measurement device 100 [0044-0046]) (The motivation that applied in Claim 16 applies equally to Claim 17)
FARRITOR and HILLEBRAND do not disclose but TAMURA disclose device is a shadowing object shadowing a part of said light source against said camera (Figs. 1, 3 shadow block opaque object [0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include device is a shadowing object shadowing a part of said light source against said camera as taught by TAMURA into the system of FARRITOR and HILLEBRAND because of the benefit taught by TAMURA to disclose shadowing effects in an image capturing system with lighting control functionality to achieve a specific result whereby FARRITOR and HILLEBRAND are directed towards image capture for measurement purposes and would benefit from the added ability to control lighting situations which could enhance the controlling effects for image capture which could aid in better or more accurate imaging results.

Claims 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over FARRITOR (Pub. No:  US 2014-0152814) in view of HILLEBRAND et al. (US Pub. No.: 2017-0131085), as applied in Claims 16, 19-21, and further in view of WISEMAN et al. (US Patent No.: 5,598,782). 

As per Claim 22 FARRITOR discloses The system according to claim 16, which further comprises
a camera disposed moveable on the track (Figs. 1-3 [Abstract] [0012] [0031])
FARRITOR and HILLEBRAND do not disclose but WISEMAN discloses a measuring trolley being moveable on the track, said measuring objects disposed on said measuring trolley (Figs. 1-4 sensors 14,15 at least on the measure device with trollies [Abstract] [col. 1 lines 15-20] [col. 2 lines 42-55]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a measuring trolley being moveable on the track, said measuring objects disposed on said measuring trolley as taught by WISEMAN into the system of FARRITOR and HILLEBRAND because of the benefit taught by WISEMAN to disclose portability in an inclusive rail track surveying/measurement/maintenance system whereby FARRITOR and HILLEBRAND are systems for surveying/measuring with individual/separate fixed or external components and both systems would benefit from an encompassing  measurement and maintenance objects and components on a moveable platform to expand upon system capabilities.

As per Claim 23 FARRITOR discloses The system according to claim 16, which further comprises 
FARRITOR and HILLEBRAND do not disclose but WISEMAN discloses a track maintenance machine on which said measuring devices are disposed (Figs. 1-4 a track maintenance machine runs on the tracks and sensors for positioning [Abstract] contains measurement system 13 [col. 1 lines 15-20] [col. 2 lines 42-55]) (The motivation that applied in Claim 22 applies equally to Claim 23).

As per Claim 24 FARRITOR discloses The system according to claim 23, which further comprises 
FARRITOR and HILLEBRAND do not disclose but WISEMAN discloses a position measuring system associated with at least one of said measuring devices, said position measuring system being configured to determine a position relative to the track (Figs. 1-4 sensors 14,15 determine position of track [Abstract] [col. 2 lines 42-55] [col. 3 lines 1-14]). (The motivation that applied in Claim 22 applies equally to Claim 24)

          ALLOWABLE SUBJECT MATTER
REASON FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (FARRITOR, Pub. No:  US 2014-0152814; HILLEBRAND, Pub. No.: 2017-0131085; WISEMAN, US Patent No.: 5,598,782; TAMURA, US Pub. No.: 2016-0161553) does not teach nor suggest in detail the limitations: 
“A method of operating a system for surveying a track, the method comprising the following steps: providing two outer measuring devices disposed outwardly relative to a longitudinal direction of the track and a central measuring device disposed between the two outer measuring devices; placing each of the measuring devices in a specific position relative to the track for detecting geometric track parameters; providing one of the two outer measuring devices with a camera having a recording area; providing another of the two outer measuring devices with a measuring object disposed in the recording area; providing the central measuring device with a measuring object disposed in the recording area; moving the system along the track; and using an evaluation device connected to the camera for determining changes in position of the measuring objects during movement of the system along the track by evaluating images of the measuring objects recorded by the camera through pattern recognition” 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record FARRITOR does not teach in detail providing two outer measuring devices for surveying a track that are disposed outwardly relative to a longitudinal direction of a track or teach a central measuring device disposed between these two outer measuring devices.  The prior art does not teach providing the central measuring device with a measuring object disposed in a camera recording area.  Finally, the prior art is silent as to moving the surveying system along the track as well as silent as to using an evaluation device connected to a camera for determining changes in position of the measuring objects during movement of the system along the track by evaluating images of the measuring objects recorded by the camera through pattern recognition as presented by the Applicant.  
FARRITOR only teaches two outer measuring devices relative to a direction of the track such that each of the measuring devices occupying a specific position relative to the track for detecting geometric track parameters.  The prior art also teaches that one of the two outer measuring devices includes a camera with a recording area and the other device has a measuring object disposed in the recording area.  Finally, the prior art has an evaluation device connected to said camera.  
Whereas, as stated above, Applicant’s claimed invention recites providing two outer measuring devices disposed outwardly relative to a longitudinal direction of a track and a central measuring device disposed between these two outer measuring devices.  The claims also recite providing the second outer measuring device with a measuring object disposed in a camera recording area and providing the central measuring device with a measuring object disposed in a camera recording area.  Finally, the claimed invention includes moving the system along the track and using an evaluation device connected to a camera for determining changes in position of the measuring objects during movement of the system along the track by evaluating images of the measuring objects recorded by the camera through pattern recognition. 
 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 25-30 are allowed. 

Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and but for the outstanding rejection under 35 U.S.C. section 112(b).

Claim 18 is allowed, but for the outstanding rejection under 35 U.S.C. section 112(b). The following is an examiner’s statement of reasons for allowance:

As per Claim 18 the prior art of record either alone or in reasonable combination fails to teach or suggest “The system according to claim 16, which further comprises a light source, both of said measuring objects being shadowing objects each shadowing a respective part of said light source against said camera” These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

With regards to Claim 18, the closest prior art FARRITOR (Pub. No:  US 2014-0152814) does not teach the respective claim limitations along with any reasonable combination of prior art in light of the claim dependencies.  FARRITOR only teaches two outer measuring devices relative to a direction of the track such that each of the measuring devices occupying a specific position relative to the track for detecting geometric track parameters.  The prior art also teaches that one of the two outer measuring devices includes a camera with a recording area and the other device has a measuring object disposed in the recording area.  Finally, the prior art has an evaluation device connected to said camera.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-FRI from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481